Citation Nr: 0835573	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-43 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had active service from July 1964 to July 1967.  
He had subsequent service with the United States Army 
Reserves and the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Providence, Rhode Island.                 

The veteran testified at a Travel Board hearing in May 2007 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

In an August 2007 decision, the Board denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran appealed the August 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While this case was pending before the 
Court, the Office of General Counsel for VA, on behalf of VA, 
and the veteran, by and through his attorney, filed a Joint 
Motion for Remand (Joint Motion), dated in June 2008.  In an 
Order, also dated in June 2008, the Court granted the Joint 
Motion, vacated the Board's August 2007 decision, and 
remanded the case, pursuant to 38 U.S.C. § 7252(a), for 
compliance with the directive stipulated in the Joint Motion.  
Copies of the Court's Order and the Joint Motion have been 
placed in the claims file.

In a September 2001 rating decision, the RO granted service 
connection for type II diabetes mellitus with a 20 percent 
initial rating, and the veteran submitted a timely July 2002 
Notice of Disagreement (NOD) with the initial rating.  A 
Statement of the Case (SOC) was issued in February 2003.  
There is no evidence in the claims file that indicates the 
veteran did not receive it or that the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any 
record of the veteran having submitted a substantive appeal 
in response to the SOC to perfect his appeal.  Thus, that 
issue is not before the Board and will not be discussed in 
this decision.  See 38 C.F.R. §§ 20.200, 20.201 (2007).  The 
Board further notes that in a March 2003 rating decision, the 
RO granted service connection for peripheral neuropathy of 
the lower extremities, bilaterally, and a February 2007 
rating decision granted service connection for diabetic 
retinopathy, all secondary to the service-connected type II 
diabetes mellitus.  The claims file contains no evidence that 
the veteran appealed either the ratings or effective dates 
assigned for those conditions, so those claims have been 
resolved and are not before the Board.  See id.; see also 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The examiners who conducted separate VA PTSD examinations of 
the veteran indicated that his symptomatology, including a 
major depressive disorder, may be secondary to his physical 
medical problems, including his diabetes.  The RO sought 
clarification of this issue but without resolution, and no 
decision was rendered on it. Thus, this issue has not been 
finally adjudicated by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As set forth in the June 2008 Joint Motion, the veteran 
apparently served in the United States Army Reserves from 
1967 to 1971 following his active duty service and before his 
service in the National Guard.  Although the veteran's 
service medical records obtained by VA include records from 
his active service and from his National Guard service, there 
is no indication in the record that the VA has obtained the 
veteran's medical records from his period of time in the U.S. 
Army Reserves.  Thus, the veteran's claim needs to be 
remanded for the purpose of obtaining or otherwise accounting 
for his U.S. Army Reserve service medical records.      

In the June 2008 Joint Motion, the parties noted that 
"shortly after the veteran's return from Vietnam," he was 
hospitalized for eight days in June 1967.  However, the Board 
observes that according to the veteran's personnel records, 
the veteran was in Vietnam from June 14, 1966 to July 3, 
1967.  Thus, the aforementioned hospitalization must have 
occurred while the veteran was still in Vietnam rather than 
after his departure.  

In regard to the June 1967 hospitalization, the parties 
stated that the clinical record memorializing the 
hospitalization was largely illegible.  Nevertheless, in the 
clinical record, it was noted that the veteran was assigned 
"light duty" and that whatever he was hospitalized for was 
"LOD [Line of Duty]."  As such, the parties reported that 
the aforementioned clinical record could possibly 
substantiate the veteran's claim of being hospitalized as a 
result of an injury in Vietnam, which in turn could 
substantiate a claimed PTSD stressor.  [One of the veteran's 
alleged stressors is jumping into a bunker when his base came 
under attack and landing on a nest of black scorpions, with 
subsequent hospitalization for approximately four weeks.]  
Thus, as set forth in the Joint Motion, given that there is 
no indication in the record that VA has obtained the 
administrative LOD report that was possibly prepared as a 
result of that LOD finding in the medical clinical record, 
the veteran's claim needs to be remanded for the purpose of 
obtaining the veteran's LOD report.   

Additionally, in the Joint Motion, the parties agreed that 
the veteran had provided sufficient information for his PTSD 
stressor involving combat exposure to be verified.  In this 
regard, the veteran maintains that on his first day at his 
unit's firebase, thereby on June 14, 1966, while he was 
attached to the 1st Air Calvary in An Khe, he had to handle 
dead bodies.  Accordingly, the veteran has provided 
sufficient information for the RO to request that the United 
States Army and Joint Services Records Research Center 
(JSRRC) undertake research to verify the aforementioned 
alleged stressor.  

Lastly, there are discrepancies in the medical opinions of 
record as to whether or not the veteran currently has PTSD.  
On the one hand, the evidence of record shows that the 
veteran was hospitalized at a VA Medical Center (VAMC) for 
two days in October 2002 for an inpatient PTSD evaluation and 
was diagnosed with PTSD.  In addition, while he was 
hospitalized, psychological testing was interpreted as 
showing that the veteran had PTSD.  Moreover, VAMC outpatient 
treatment records also show that in March 2003, the veteran 
was diagnosed with PTSD.  However, on the other hand, in 
December 2003 and June 2004 VA examinations, the examiners 
specifically concluded that the veteran did not have PTSD and 
rather, they diagnosed him with depressive disorder.  Thus, 
subsequent to the December 2003 and June 2004 VA 
examinations, the RO requested that a VA examiner review the 
evidence of record, without interviewing the veteran, and 
resolve the PTSD diagnosis given that the veteran had not 
been diagnosed with PTSD in the December 2003 and June 2004 
VA examinations, yet was receiving treatment at the VAMC for 
PTSD.  In October 2004, a VA examiner provided an opinion as 
to whether the veteran had PTSD.  In the report, the examiner 
essentially agreed with the VA examiners from the veteran's 
December 2003 and June 2004 VA examinations that the veteran 
did not have PTSD, and did not discuss the other evidence of 
record showing a diagnosis of PTSD.  Moreover, the examiner 
did not address the question of whether the veteran may have 
had PTSD at the time he filed his claim in October 2002, but 
that his PTSD symptomatology had resolved by the time of his 
December 2003 and June 2004 VA examinations.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (Board finding that 
veteran had disability "at some point during the processing 
of his claim," satisfied service connection requirement for 
manifestation of current disability).  As such, the 
examiner's report was inadequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007).  Therefore, a VA examination, as 
specified in greater detail below, should be performed.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National 
Personnel Records Center, or other 
appropriate source, to verify the 
veteran's reported U.S. Army Reserve duty 
from 1967 to 1971, and obtain copies of 
any medical records from such Army Reserve 
service.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.  

2.  The RO/AMC should contact the 
appropriate service department to request 
any Line of Duty report regarding the 
veteran's hospitalization in June 1967.  
If the Line of Duty report is, for any 
reason, not available, the record should 
be annotated to reflect this.  All 
possible hospital records, including 
nurse's notes, should be obtained.    

3.  The RO/AMC should request that the 
JSRRC, or other official source, 
investigate and attempt to verify the 
veteran's alleged stressors, to 
specifically include handling dead bodies 
on the first day of his arrival in Vietnam 
on approximately June 14, 1966, in An Khe, 
while attached to the 8th Engr Bn 1st Cav 
Div; being exposed to rocket attacks while 
performing his duties as a cook assigned 
to a front line unit; and any other 
stressor for which the veteran provides 
sufficient detail.  JSRRC should also be 
asked to provide the histories of the 
veteran's unit(s) during the time he was 
in Vietnam.  If more detailed information 
is needed for this research, the veteran 
should be given and opportunity to provide 
it.

4.  Thereafter, the RO/AMC must arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine if he 
meets the diagnostic criteria for PTSD 
and, if so, whether such is linked to a 
verified in-service stressor.  The RO/AMC 
must inform the psychiatrist of the 
verified in-service stressor(s) and 
forward the claims folder in its entirety 
to that psychiatrist for review.  The 
psychiatric evaluation must include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation and 
any tests deemed necessary.  The examiner 
is specifically requested to review the 
VAMC inpatient treatment records showing 
that the veteran was diagnosed with PTSD 
during an October 2002 hospitalization, 
and the December 2003 and June 2004 VA 
examination reports.  

The examiner must then offer an opinion 
addressing the following questions:  

(a) Does the veteran meet the 
diagnostic criteria for PTSD as defined 
by the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994)?  If he does not 
currently meet the relevant criteria 
for PTSD, did he meet the relevant 
criteria at any time since he filed his 
claim for service connection for PTSD 
in October 2002?  

(b) If the veteran either currently has 
PTSD, or if he had PTSD in the past, is 
it at least as likely as not (50 
percent or greater probability) that 
the veteran's PTSD is causally linked 
to a verified in-service stressor(s)?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.   

The psychiatrist is requested to answer 
the question posed with the use of the as 
likely, more likely, or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in formulation 
his or her opinion in the written report.    

5.  After completion of the above and any 
other development deemed necessary, the 
RO/AMC should review and re-adjudicate the 
issue on appeal.  The RO/AMC must address 
all evidence received after the issuance 
of the last supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the RO/AMC should provide 
the veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




